Citation Nr: 9906681	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-26  920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for post 
traumatic retropatellar pain syndrome, post-operative 
meniscectomy, with post traumatic degenerative changes of the 
left knee.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel



INTRODUCTION

The veteran had active duty from February 1990 to May 1992.  
The veteran was a member of the Army Reserve National Guard 
until November 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1. All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2. The residuals of the left knee injury are manifested by 
subjective complaints of pain, minimal degenerative changes, 
and a consistent clicking.  There is full range of motion and 
no swelling. 


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for post traumatic retropatellar pain syndrome, post-
operative meniscectomy, with mild post traumatic degenerative 
changes, left knee have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003, 5010 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case, the veteran is 
technically not seeking an increased rating, since her appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded. Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see 
also Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999).

The veteran's representative has noted that the veteran 
failed to report for a scheduled VA examination.  The 
representative asserts that the veteran has not been apprised 
of the consequences of her failure to report, as contained in 
38 C.F.R. § 3.655(b) (1998), and that the case should be 
remanded so that she can be apprised of the provisions of 
that regulation, and be given another opportunity to report 
for an examination.  Under the provisions of 38 C.F.R. 
§ 3.655(a),(b), when a veteran fails to report for a 
necessary VA examination without good cause, and the 
examination was scheduled in conjunction with an original 
claim, the claim will be rated on the evidence of record. 

The veteran was scheduled for a VA examination for her left 
knee disability in June 1997.  She failed to report for this 
examination.  In September 1997, the RO sent a letter to the 
veteran in which noted that the veteran had failed to report 
for a scheduled VA examination.  She was informed that she 
was required to report for scheduled examinations, and was 
requested to inform the RO of her willingness to report for 
such an examination.  She was further informed that if she 
did not respond, her appeal would be considered based on the 
evidence of record.  In a supplemental statement of the case 
issued in September 1997, she was again notified that a VA 
examination was necessary in order to evaluate her claim, and 
was advised to inform the RO if she was willing to report for 
an examination.  The claims folder does not contain any 
response from the veteran to the September 1997 letter or 
supplemental statement of the case.

While ideally the supplemental statement of the case should 
have included the specific provisions of 38 C.F.R. § 3.655, 
the RO's letter provided her with notice of the consequences 
of a failure to report.  Since the veteran has been informed 
of the consequences of a failure to report as provided in the 
regulations, and has been provided several opportunities to 
indicate her willingness to report, a remand for yet another 
such opportunity would be superfluous.  Since she has been 
provided notice and been given an opportunity to respond, she 
has not been prejudiced by the RO's failure to provide her 
with the specific provisions of § 3.655.  See Curry v. Brown, 
7 Vet. App. 59 (1995); Bernard v. Brown, 4 Vet. App. 384 
(1993).

VA's duty to assist a veteran includes a reasonable effort to 
obtain information that may tend to substantiate the 
veteran's claim.  However, "[T]he duty to assist is not 
always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  No further assistance to the veteran in developing 
the facts pertinent to her claim is required to comply with 
the duty to assist the veteran as mandated by 38 U.S.C.A. 
5107(a).

Factual Background

The veteran's service medical records show that in August 
1992, while performing inactive duty training, she sustained 
a left knee injury in a fall down a flight of stairs.  She 
received ongoing treatment from the military until 1995.  X-
rays taken in August 1992, were read as negative for 
fracture.  In December 1992, it was reported that she had 
been undergoing physical therapy with some increase in her 
range of motion, but continued to experience tenderness and 
swelling.  She denied locking.  On examination there was 
tenderness, but no effusion or lateral instability. Lachman's 
testing was negative, as was the drawer sign, and pivot shift 
testing.  The McMurray's sign was positive.  In January 1993, 
a MRI was reported as normal.  

In February 1993, a service department physician reported 
that the veteran had retropatellar pain syndrome, which was 
described as a common benign problem involving pain in and 
under the kneecap.  Another service department medical 
official reported in February 1993, that the January MRI had 
revealed a medial meniscus tear, a tilted patella and 
retropatellar pain syndrome.  In July 1994 the veteran 
underwent a diagnostic arthroscopy of the left knee. There 
was no evidence of a tear of either the medial or lateral 
meniscus and the cruciate ligaments were normal.  The 
diagnosis was chondromalacia of the medial femoral condyle, 
which was noted to have been the only finding during the 
arthroscopy.  The veteran was seen in September 1994 with 
complaints of pain.  On examination, there was no swelling or 
effusion.  There was a full range of motion..  

The veteran was accorded a VA orthopedic examination in 
January 1996.  She reported that she was receiving no medical 
care.  She complained of locking, pain, and creaking in her 
knees.

On examination, the veteran's carriage, posture, and gait 
appeared normal.  There was no swelling or deformity.  She 
reportedly demonstrated a full range of motion with extension 
to neutral and flexion to 140 degrees.  There was no 
crepitus, although McMurray's testing produced a consistent 
clicking, which the examiner thought was suspicious for 
internal derangement.  The drawer maneuver was negative.  The 
diagnosis was history of a twist injury to the left knee.  It 
was recommended that she be afforded a MRI scan.

The results of a MRI scan performed in February 1996, 
revealed an unusually small medial meniscus, which was 
thought to most likely be of postoperative etiology.  There 
were ferromagnetic particles in the patellofemoral joint 
space, and what was described as very minimal degenerative 
changes.  The posterolateral femoral cartilage was thinned, 
but there were no loose bodies or meniscus tears.

In May 1996, the RO granted service connection for post 
traumatic retropatellar pain syndrome, PO meniscectomy, with 
mild post traumatic degenerative changes, left knee and 
assigned a 10 percent evaluation, effective from December 21, 
1995.  

In September 1996, the veteran telephoned VA with complaints 
regarding her left knee that included soreness, tightness, 
clicking, and swelling.  When seen in March 1997, she 
reported increased knee pain going up hills and stairs.  She 
further reported that her pain had been constant for the past 
three to four months, that she experienced intermittent 
swelling and erythema, and that at times the knee locked and 
buckled.  She also reported crepitus.  On examination there 
was no edema, or erythema.  There was tenderness along the 
medial aspect of the left knee.  She had a full range of 
motion with pain on full extension and flexion.  Her gait was 
normal.  Later that day the veteran was evaluated at the VA 
orthopedic clinic

On orthopedic evaluation it was noted that the veteran 
complained of chronic left knee pain and catching.  On 
physical examination there was no effusion.  There was a full 
range of motion.  There was medial joint line tenderness, and 
a positive McMurray's test on the left.  The MRI was 
interpreted as showing no tears.  The assessment was 
persistent medial joint line tenderness, but also 
patellofemoral pathology.  She was to undergo physical 
therapy.  

VA outpatient treatment records dated from April to May 1997 
show that the veteran participated in a physical therapy 
program.  On physical therapy assessment in April 1997, the 
veteran was noted to have poor patellar tracking with lateral 
displacement of the patella.  It was reported that the 
veteran was already attempting an exercise program consisting 
primarily of the use of a Stairmaster and walking.  In 
evaluating her functional status, she was described as 
independent in all activities.

Pertinent Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59.

In accordance with Diagnostic Code 5259, a 10 percent rating 
applies for removal of the semilunar cartilage of the knee, 
if the disorder is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees. 38 C.F.R. § 4.71a.

Diagnostic Code 5261 for limitation of extension of the leg 
provides a noncompensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees. 38 C.F.R. § 4.71a.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Analysis

The veteran's left knee disability is currently rated under 
Diagnostic Code 5259, which provides for a 10 percent 
evaluation for removal of the semilunar cartilage that is 
symptomatic.  That diagnostic code does not provide for an 
evaluation in excess of 10 percent.  In view of the fact that 
the February 1996, MRI showed the veteran's cartilage to be 
present, albeit thinned, it would be more appropriate to 
evaluate her left knee disability on the basis of arthritis.  
Mild degenerative changes were demonstrated on the MRI.

Traumatic or degenerative arthritis is to be rated based on 
limitation of motion under the appropriate diagnostic code 
for the joint involved..  38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5003.  In accordance with Diagnostic Codes 5260 and 
5261, a rating in excess of 10 percent for limitation of 
motion requires that flexion of the knee be limited to 30 
degrees or that extension be limited to 15 degrees.  The 
evidence does not show that flexion is limited to 30 degrees 
or that extension is limited to 15 degrees.  The clinical 
records have consistently shown that the veteran has a full 
range of motion, with at most pain on the extremes of 
extension and flexion.  The normal range of motion for the 
knee is flexion to 140 degrees and extension to zero degrees.  
38 C.F.R. § 4.70; Plate II (1998).

Under Diagnostic Code 5003, where the limitation of motion is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each major joint 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Although 
the veteran has a full range of motion in her left knee, she 
has been found to have pain on the extremes of motion, and 
the MRI study demonstrated degenerative changes.  
Accordingly, she is appropriately evaluated at 10 percent 
under Diagnostic Code 5003.

VA's General Counsel has held that where a veteran has a 
compensable service connected disability under the provisions 
of Diagnostic Code 5003, for limitation of motion, and a 
compensable level of disability under Diagnostic Code 5257, 
for recurrent subluxation or lateral instability, separate 
evaluations may be awarded under both diagnostic codes.  
VAOPGCPREC 9-98 (1998).  In the instant case, the veteran has 
on occasion reported locking and buckling of her knee.  
However, these findings have not been duplicated on any of 
the clinical evaluations of her left knee.  When commented 
upon, examiners have reported no instability.  In the absence 
of any clinical evidence of instability or subluxation, the 
Board finds that a separate evaluation is not warranted.

A higher evaluation can be awarded for ratings based on 
limitation of motion where there is sufficient additional 
functional impairment.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
appellant has been found to experience pain only on the 
extremes of full extension and flexion.  Therefore, it cannot 
be said that she has pain such as would cause additional 
limitation of motion to warrant more than a 10 percent 
evaluation for her left knee disability.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  She has not been shown to have other 
symptoms of functional impairment such as swelling, atrophy, 
or excessive motion.  The Board concludes, therefore, that an 
evaluation in excess of 10 percent is not warranted on the 
basis of functional impairment.

.  That is, VA must consider whether the 
veteran was entitled to a higher evaluation for any period 
since service connection was granted.  In this case, as the 
above discussion should make clear, there was not any period 
during which the veteran's left knee disability was shown to 
be more than 10 percent disabling.


ORDER

A rating in excess of 10 percent for post traumatic 
retropatellar pain syndrome, post-operative meniscectomy, 
with post traumatic degenerative changes of the left knee is 
denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




- 2 -


- 10 -


